Docket No. 95218–Agenda 2–November 2003.

THE PEOPLE OF THE STATE OF ILLINOIS, Appellee,  v. EVAN GRIFFITH, Appellant.

Opinion filed June 17, 2004.





PER CURIAM
:

In this case, one Justice of this Court has recused himself and the remaining members of the Court are divided so that it is not possible to secure the constitutionally required concurrence of four judges for a decision (see Ill. Const. 1970, art. VI, §3). Accordingly, the appeal is dismissed. The effect of this dismissal is the same as an affirmance by an equally divided court of the decision under review but is of no precedential value. See 
Perlman v. First National Bank
, 60 Ill. 2d 529, 530 (1975). 	

FITZGERALD, J., took no part.